EXHIBIT 10.1

PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

MASTER SERVICES AGREEMENT

This Master Services Agreement (“Agreement”) is made as of August 8, 2007
(“Effective Date”), between Pegasus Solutions, Inc. (“Pegasus”) and Orbitz
Worldwide, LLC (“Customer”).

In consideration of the covenants and agreements set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.0  DEFINITIONS

1.1           All capitalized terms not otherwise defined in this Agreement
shall have the following meanings:

(a)           “Affiliate” means (i) any entity that is now or hereafter owned,
leased or managed by Customer that provides hotel distribution services; or (ii)
any entity that is controlled by Customer with access to the Services.

2.0  SERVICES

2.1           Services.  Pursuant to a mutually agreed plan, schedule of
implementation and service level addendum, if applicable, and subject to the
performance by Customer of its duties set forth herein, during the term of this
Agreement, Pegasus will provide to Customer the services (“Services”) described
in the service schedules and applicable service level addendums (“Service
Schedules”) attached hereto and made a part of this Agreement.

2.2           Additional Services.  Pegasus is not obligated by this Agreement
to provide any services to Customer other than the Services.  Notwithstanding
the foregoing, if Pegasus introduces any additional products or services to any
of its customers in the future, Pegasus will promptly give notice to Customer of
such additional products or services and will, upon Customer’s request, provide
Customer with such products and services pursuant to an agreed upon schedule and
agreed upon pricing.  If Pegasus and Customer execute a service schedule for
additional services, such additional services shall thereafter be deemed to be
Services, and such service schedule shall thereafter be deemed to be a Service
Schedule, shall be made a part of this Agreement and shall be subject to the
terms and conditions contained herein.  If Pegasus provides any services to
Customer pursuant to a work order, statement of work or similar document, such
document being executed by both Customer and Pegasus, which services are not
subject to a Service Schedule, such services shall be provided pursuant to the
terms and conditions of this Agreement and the contents of the governing work
order, statement of work or similar document, provided that if a conflict exists
between the terms and conditions of this Agreement and the contents of the
governing work order, statement of work or similar document, the terms and
conditions of this Agreement shall control.

3.0  GENERAL REQUIREMENTS

3.1           Cooperation.  Customer agrees (a) to use commercially reasonable
efforts to cooperate fully with and provide reasonable support for, and cause
each Affiliate to cooperate fully with and provide reasonable support for,
Pegasus personnel with respect to the implementation, maintenance and delivery
of the Services in

1


--------------------------------------------------------------------------------


accordance with the terms of this Agreement; (b) at Customer’s sole expense, to
procure, operate, maintain and manage (or cause each Affiliate to procure,
operate, maintain and manage) at each Affiliate’s premises and Customer’s
permitted facilities, if any, such hardware, software, equipment and
communications capabilities and lines as may be reasonably necessary for
Customer and each Affiliate to access and receive the Services (and, to the
extent that the parties agree in writing that Pegasus will provide such
communications capabilities and lines to Customer and/or each Affiliate, to pay
Pegasus for the same as mutually agreed to in writing); and (c) that each party
shall be solely responsible for the performance of local and wide-area networks,
dedicated leased data lines, dial up lines, and all other communication
interfaces and related equipment used for any connections or interfaces required
to perform its obligations under this Agreement.

3.2           Modifications and Enhancements.

(a)           Pegasus reserves the right to modify or enhance the Services, and
related processes and procedures, at any time in its sole discretion, provided
that (i) no such modification or enhancement affects the functionality of the
Services in a material adverse manner, and (ii) Pegasus provides Customer, at no
charge to Customer, the same training, if any, that is provided at no charge to
its other customers receiving the same modification or enhancement, but in no
event less than the training provided at no charge to customers receiving the
same modification or enhancement; and (iii) Customer has the right to terminate
the Agreement if Customer determines that such modification or enhancement
affects the functionality of the Services in a material adverse manner, or will
result in additional cost to Customer.  Customer agrees to cooperate and will
use commercially reasonable efforts to cause all Affiliates to cooperate with
Pegasus in connection with any modification or enhancement of the Services. 
Pegasus will provide reasonable documentation relating to enhancements or
modifications to the Services.  Pegasus will not be obligated to provide,
maintain or support any release or version of any Service other than the
then-current release or version of such Service or the release or version
immediately preceding the then-current release or version.

(b)           Pegasus will use commercially reasonable efforts to implement each
new release and version of each Service in accordance with a mutually agreed
implementation schedule and shall provide Customer with reasonable notice in the
event of any delay in the implementation schedule; provided, however, Customer
may not delay implementation of any new release or version of a Service beyond
the release date of any subsequent release or version of such Service without
Pegasus’ consent, which shall not be unreasonably withheld.  Pegasus will
provide Customer with thirty (30) days notice of any reasonable changes (due to
upgrades, enhancements or discontinuing support) that Customer and/or Affiliates
must make to their third-party hardware, software, equipment and communications
capabilities and lines so that Customer and/or the Affiliates can continue to
access and receive the Services; provided, however, Customer has the right to
terminate the Agreement if it does not agree to any such changes.

3.3           Accuracy of Data.  Each party shall cause all information provided
by such party or its Affiliates to the other party to be complete, accurate, and
current, and in the form and format required by the other party as previously
provided to the party providing the information or as otherwise mutually agreed
to between the parties.

3.4           Extraordinary Service Needs.  Customer shall use commercially
reasonable efforts to advise Pegasus in writing a reasonable period of time
prior to the occurrence of any events, including without limitation special
promotions, group or tour events and marketing activities, that Customer knows
will require significantly increased support or levels of service from Pegasus
or involve significantly increased usage of any of the Services by Customer or
any Affiliate.

3.5           Network Security.

(a)           Customer shall (i) upon Pegasus’ request, identify the individuals
given access by Customer to Pegasus’ networks and systems and notify Pegasus of
any changes to such group; and (ii) implement and maintain policies and
procedures consistent with Customer’s responses to the most recent
Pegasus-provided network security survey.  Pegasus shall have the right to deny
any individual’s access to Pegasus’ networks and systems due to security
concerns; provided, however, Pegasus has provided Customer with security
requirements in advance and shall provide Customer with the nature of such
security concern and such denial shall not be unreasonable.

2


--------------------------------------------------------------------------------


(b)           To the extent that Pegasus performs any of the Services via such
electronic means, and/or has access to Customer’s or its Affiliates’ electronic
mail, Web site, computer systems or networks, and/or other Internet systems,
Pegasus shall implement industry-standard security to protect Customer’s and its
Affiliates’ computer systems, network devices and/or the data processed thereon
against the risk of penetration by, or exposure to, a third party via any system
or feature utilized by Pegasus in performing such work and/or accessing such
systems.  Unless otherwise specified in the applicable Service Schedule(s), such
protections shall include, but not be limited to, (i) securing the computer
systems and network devices, (ii) protecting against intrusions of operating
systems or software, (iii) implementing access controls on all data, software or
other file-system objects limiting access to only authorized users, (iv)
ensuring the integrity of all data stored or processed, and (v) preventing the
loss of data processed or transferred.

(c)           Pegasus shall monitor all service, equipment, test environment,
and communication links for security breaches, violations and suspicious
activity, and shall notify Customer immediately in the event of any security
breaches, violations or suspicious activity

4.0  FEES AND COSTS

4.1           Fees and Costs.  The parties agree to pay the fees and costs for
the Services as set forth in the Pricing Schedule attached hereto and made a
part of this Agreement.

4.2           Taxes.  Customer shall pay all sales, use, excise, value added and
similar taxes and duties levied by any taxing authority upon this Agreement or
the services provided by Pegasus pursuant to this Agreement other than taxes
that are levied upon Pegasus’ net income or payroll (collectively, “Taxes”).

4.3           Payment of Fees and Costs.

(a)           Except as otherwise provided in the Pricing Schedule attached
hereto or in any Service Schedule, all undisputed amounts payable pursuant to
this Agreement are due within thirty (30) days of the date of receipt of each
billing statement and shall be paid in U.S. Dollars.  If any amount is past due
pursuant to this Agreement, in addition to any rights of termination provided
herein, the past due party agrees to pay interest on such amount at the rate of
(***) per month, or the maximum rate allowed by law, whichever is lower;
provided, however, Customer shall not be charged interest if Pegasus is
delinquent in electronically deducting its fees.

(b)           A party shall notify the other party in writing, within thirty
(30) business days of receipt of a billing statement, of any good faith dispute
concerning any amount reflected as due on such billing statement.  Such notice
shall include a written statement identifying in reasonable detail the facts
relating to the dispute, the amount disputed and the relief requested or
proposed.  The dispute of an amount due shall not relieve any obligations to pay
all undisputed amounts in accordance with this Agreement.  The parties shall use
good faith efforts to resolve any such disputes in a timely manner.

4.4           Annual Increase.  Deleted by agreement.

4.5           Third-Party Costs and Fees.  Customer acknowledges that any third
party costs passed on by Pegasus to Customer may not include discounts, rebates
or credits received by Pegasus.  All third party charges shall be set forth on
the applicable Pricing Schedule.

5.0  TERM

5.1           Term of Agreement. The term of this Agreement shall begin on the
Effective Date and shall continue until the term of each Service Schedule,
including all renewals and extensions thereof, has terminated, provided that the
term of this Agreement may be earlier terminated, as specified below.

6.0  TERMINATION

6.1           Termination Upon Default.  Upon the occurrence of an Event of
Default (as defined in Section 7.0

3


--------------------------------------------------------------------------------


below) by either party and the failure of the defaulting party to cure such
Event of Default after written notice and opportunity to cure as provided in
Section 7.3 hereof, the non-defaulting party may terminate each Service Schedule
affected by such Event of Default upon written notice given to the defaulting
party within thirty (30) days of the expiration of the cure period.  Upon the
occurrence of an Event of Default with respect to Section 4.1 hereof by
Customer, or Section 8.1 hereof by either party, and the failure of the
defaulting party to cure such Event of Default after written notice and
opportunity to cure as provided in Section 7.3 hereof, the non-defaulting party
may terminate this Agreement upon written notice given to the defaulting party
within thirty (30) days of the expiration of the cure period.

6.2           Effect of Termination.  Upon the termination of this Agreement or
any Service Schedule (a) each billed party shall promptly pay to the billing
party all undisputed amounts due to such billing party pursuant to this
Agreement; and (b) the billing party may continue to perform all or part of the
Services consistent with past practices as operationally necessary to finalize
the termination of Services and the billed party agrees to pay to the billing
party the undisputed amounts for those Services performed that would be payable
if the Agreement had not terminated.  Following the payment to Pegasus of the
amounts described in the preceding sentence, Pegasus shall deliver to Customer,
in a format supported by the Pegasus systems used to provide the related
Services, one or more data files containing all of Customer’s data stored on
such systems as of the date of such termination.

6.3           Survival.  Sections 6.2 (Effect of Termination), 6.3 (Survival),
8.1 (Confidentiality), 9.1 (Pegasus Ownership), 9.2 (Customer Ownership), 9.3(b)
(Use of Marks), 9.4 (Definition), , 10.1 (Indemnification), 10.2
(Representations and Warranties), 10.3 (Disclaimer of Warranties), 10.4
(Limitation of Liability), 10.5 (No Consequential Damages), 11.2 (Law and
Venue), 11.11 (Waiver) and 11.12 (Severability) hereof and any rights or
obligations of Pegasus or Customer that may have accrued as of the termination
of this Agreement shall survive such termination.

7.0  DEFAULT

7.1           Events of Default.  Subject to Section 7.2 hereof, any one of the
following listed occurrences shall be considered an “Event of Default”:

(a)           Either party hereto fails to pay any amount due here­under within
the time period required;

(b)           Either party hereto commits a material breach of this Agreement;
or

(c)           Either party ceases to do business as a going concern; becomes
insolvent, bankrupt or the subject of a receivership; makes an assignment for
the benefit of its creditors or enters into an arrangement with creditors in
lieu thereof; authorizes, applies for, or consents to the appointment of a
trustee or liquidator of all or substantially all of its assets or has
proceedings seeking such an appointment commenced against it which are not
terminated within sixty (60) days of such commencement; or has any substantial
part of its property subjected to any levy, seizure, assignment or sale for, or
by any creditor or governmental agency without said levy, seizure, assignment or
sale being lifted, released, reversed or satisfied within ten (10) days.

7.2           Force Majeure.  The occurrence of an event listed in Section
7.1(b) hereof will not constitute an Event of Default if the occurrence is
caused by or results from governmental regulation, acts of God, terrorist acts,
fire, war, civil unrest, power fluctuations or outages, public utility failures,
mechanical defects, or other events beyond the control of the affected party,
provided that if such event continues for more than thirty (30) consecutive
days, either party may terminate this Agreement by providing notice to the other
party as specified in Section 11.6 of this Agreement.

7.3           Notice of Default and Cure Period.  Following the occurrence of an
Event of Default, the non-defaulting party may give written notice to the
defaulting party specifying the same.  Except as otherwise provided in the
Pricing Schedule attached hereto or in any Service Schedule, the defaulting
party shall be entitled thirty (30) days after receipt of such notice within
which to cure any default.

4


--------------------------------------------------------------------------------


8.0  CONFIDENTIALITY

8.1           Confidentiality.  For purposes of this Agreement, “Confidential
Information” shall mean all information furnished by one party hereto to the
other in connection with this Agreement that is designated or treated as
confidential by the disclosing party; all information concerning the design,
functionality and operation of the Pegasus systems used to provide the Services;
and all Customer data generated by the operation of such systems.  Confidential
Information shall not include any information that (a) is already lawfully known
by the receiving party when received as a matter of record; (b) is independently
developed by the receiving party; (c) is now or hereafter becomes generally
available to the public through no fault of the receiving party; (d) is received
by the receiving party from a third party legally entitled to make such
disclosure; or (e) is disclosed after the receiving party obtains prior written
approval from the disclosing party for such disclosure.  Neither party hereto
shall use the other party’s Confidential Information for any purpose other than
to fulfill its obligations arising under this Agreement.  Each party hereto
shall use reasonable efforts to keep confidential the other party’s Confidential
Information and the terms and pricing contained in this Agreement and shall not
disclose such information to any person or entity other than its employees,
agents, and affiliates who agree to comply with this Section 8.1 or other than
as required to fulfill its obligations arising under this Agreement.  Each party
hereto shall be responsible for the breach of this Section 8.1 by its employees,
agents, and affiliates.  After the termination of this Agreement each party
hereto shall promptly return to the other party or destroy all original and
duplicate copies of the other party’s Confidential Information furnished to it
upon the written request of the other party, provided that Pegasus may retain in
its records relating to its performance of the Services Customer’s Confidential
Information that is incorporated into such records in the normal course of
Pegasus’ business.  Each party shall certify any such destruction to the other
party within five business days of such written request.  Notwithstanding this
Section 8.1, Pegasus may use and disclose data derived by Pegasus in the
performance of this Agreement, provided that neither Customer, nor any Affiliate
or customer of any Affiliate, is identifiable from such data.  In the event that
the receiving party is ordered, by law, rule, regulation, governmental agency or
court of competent jurisdiction, to disclose Confidential Information of the
disclosing party, the receiving party will provide prompt notice of such order
to the disclosing party and cooperate with and assist the disclosing party, at
the disclosing party’s cost and expense, so that the disclosing party may limit
the scope of any disclosure.  To the extent that Pegasus has access to
personally identifiable information (including, but not limited to, names, phone
numbers, addresses, credit card information, social security numbers, and/or
account or financial information) of Customer’s or its Affiliates’ employees,
franchisees, sales associates, brokers, or customers, Pegasus acknowledges and
agrees that such information is highly confidential and private in nature and
agrees to hold such information in the strictest of confidence, and protect such
information, in accordance with Customer’s privacy policies, the aforementioned
confidentiality provisions, and applicable law. Pegasus shall not use or
disclose such personally identifiable information without the prior written
consent of Customer and the applicable individual(s) to whom the information
belongs. In the event that Customer and the applicable individual(s) so consent,
Pegasus may disclose such personally identifiable information only to the extent
expressly permitted by Customer and such individual(s) and only in accordance
with the terms of this Agreement and applicable law.

8.2           No Hire.  Deleted by agreement.

9.0  INTELLECTUAL PROPERTY RIGHTS; OWNERSHIP OF DATA

9.1           Pegasus Ownership.  Pegasus and its licensors shall retain
exclusive ownership of all right, title and interest, including without
limitation, all Intellectual Property Rights (as defined in Section 9.4 hereof),
in and to the Services and the systems and software used by Pegasus to provide
the Services; the design, functionality, operation and components of the same;
all modifications, enhancements and upgrades to the same; and Pegasus’ business
methods.  No right, title or interest of any kind in the foregoing is granted to
Customer or any Affiliate pursuant to this Agreement.

9.2           Customer Ownership.  Customer and its licensors shall retain
exclusive ownership of all right, title and interest, including without
limitation, all Intellectual Property Rights (as defined in Section 9.4 hereof)
in and to (a) Customer’s and Affiliates’ data residing on the Pegasus systems;
and (b) Customer’s and Affiliates’ images stored during the term of this
Agreement on Pegasus’ servers.  No right, title or interest of any kind in the
foregoing is granted to Pegasus pursuant to this Agreement.

9.3           Use of Marks.

(a)           Customer represents that it has the right to grant, and hereby
grants, to Pegasus the right to use

5


--------------------------------------------------------------------------------


and display, and store on Pegasus’ servers, Customer’s and each applicable
Affiliate’s trademarks, service marks, trade names, trade dress, logos, names,
and pictures (and those of any third party which are used or provided by
Customer and each of its applicable Affiliates) to the extent necessary to
perform Pegasus’ obligations in accordance with this Agreement. Notwithstanding
the preceding sentence, Pegasus acknowledges and agrees that it will not obtain
any right, title or interest in or to the foregoing pursuant to this Agreement.

(b)           Customer shall indemnify, defend and hold harmless Pegasus and its
subsidiaries, and the officers, directors employees and agents of the same, from
and against all losses, claims, liability, costs, damages, fines, and expenses
(including all legal costs) incurred or suffered by any of the indemnified
parties that arise out of or in connection with a third party claim based upon
the actions described in the preceding subsection (a) other than any losses,
liability, costs, damages, fines or expenses resulting from any indemnified
party’s alteration or misuse of Customer’s or any Affiliate’s trademarks,
service marks, trade names, trade dress, logos, names or pictures.

(c)           Neither party shall use any of the trademarks, service marks,
trade names, trade dress, logos or name of the other party or its affiliates in
any way including, without limitation, in any advertising or promotional
materials, without the prior written approval of the owning party.  Neither
party nor any of its affiliates shall obtain any right, title or interest in or
to the other party’s Intellectual Property Rights (as defined in Section 9.4
herein) pursuant to this Agreement.

9.4           Definition.  As used in this Agreement, “Intellectual Property
Rights” shall mean any and all now known or hereafter known tangible and
intangible (a) rights associated with works of authorship, including but not
limited to copyrights and moral rights; (b) trademark, trade name and trade
dress rights and similar rights; (c) trade secret rights; and (d) patents,
designs, algorithms and other industrial property rights; all other intellectual
and industrial property rights (of every kind and nature throughout the world
and however designated), whether arising by operation of law, contract, license
or otherwise; and all registrations, initial applications, renewals, extensions,
continuations, divisions or reissues thereof now or hereafter in force.

9.5           Intellectual Property Indemnification.  Should any claim be raised
by any third party alleging that Customer’s use of any of the Services or
Intellectual Property Rights constitute infringement of any United States
patent, copyright, license or other property right (an “IP Claim”), Pegasus
will, at its expense, defend such IP Claim and will indemnify Customer from and
against each claim, demand, loss, liability and expense (including reasonable
attorney’s fees) suffered or incurred by Customer as a result of or in
connection with any IP Claim, except to the extent that an IP Claim arises as a
result of (a) a breach by Customer of its obligations under this Agreement; (b)
any alteration or modification made by Customer to the Services; (c) use of the
Services by Customer in combination with hardware or software not supplied by
Pegasus; or (d) any third party’s access to or use of any of Pegasus’ services. 
After receiving notice of an IP Claim, Customer shall promptly advise Pegasus of
the IP Claim.  Excluding any settlement negotiations which affect Customer,
Pegasus may, at its sole option, assume sole control of the defense of any IP
Claim and any related settlement negotiations. Customer shall give Pegasus all
reasonable information and assistance, at Pegasus’s expense, reasonably
necessary to defend any IP Claim.  Should Customer be temporarily or permanently
enjoined from using any Service or Intellectual Property as a result of any IP
Claim, Pegasus, at its own expense, will either procure for Customer the right
to continue to use the Service free from any IP Claim or replace or modify the
offending Service or Intellectual Property so that its use by Customer becomes
non-infringing, as soon as reasonably practicable following the date on which
Pegasus receives notice of such injunction, or Customer may terminate this
Agreement.

10.0  REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF WARRANTIES;
INDEMNIFICATION;LIMITATION OF LIABILITY

10.1         Indemnification.  Each party to this Agreement agrees to indemnify
and hold harmless the other party, the other party’s subsidiaries and
affiliates, and the respective successors and assigns thereof, from any and all
third party losses, liability, damages, costs, claims, demands, actions, or
suits, including reasonable attorneys’ fees and court costs (collectively a
“Claim”), which arise directly or indirectly out of: (i) any breach of Sections
10.2(a), 10.2(b)(iii) or 10.2(b)(iv), (ii) with respect to Pegasus, any loss,
misdirection, or conversion of the funds remitted to Pegasus that resulted from
any error by Pegasus, or (iii) the gross negligence or willful misconduct of the
indemnifying party in connection with its participation/performance hereunder. 
After receiving notice of a

6


--------------------------------------------------------------------------------


Claim subject to indemnification hereunder, the indemnified party shall promptly
advise the indemnifying party of such Claim.  Excluding any settlement
negotiations which affect the indemnified party, the indemnifying party may, at
its sole option, assume sole control of the defense of any Claim and any related
settlement negotiations.  The indemnified party shall give the indemnifying
party all reasonable information and assistance, at the indemnifying party’s
expense, reasonably necessary to defend any Claim.

10.2         Representations and Warranties.

(a)           Each party warrants and represents to the other party that: it is
free of any contractual obligations that would prevent it from entering into and
performing its obligations under this Agreement.

(b)           Pegasus warrants and represents to Customer that:

(i)            It will perform its obligations under this Agreement using all
reasonable skill and care;

(ii)           All personnel assigned by Pegasus to perform Pegasus’ obligations
under this Agreement shall be competent and will perform their duties in a
professional manner;

(iii)          it shall use commercially reasonable efforts to ensure, by means
of recognized diagnostic and security procedures, that the Services shall be
free from disabling programs or devices and contamination by any virus and that
it will not introduce any such disabling programs or devices and viruses onto
the Customer’s or Affiliate’s systems while performing the Services; and

(iv)          There are no actions, suits or proceeding pending which shall have
a material affect on Pegasus’ ability to fulfill its obligations under this
Agreement

10.3         Disclaimer of Warranties.  EXCEPT AS SET FORTH IN SECTION 10.2
ABOVE, NEITHER PARTY MAKES AND EACH PARTY HEREBY SPECIFICALLY DISCLAIMS ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WITHOUT
LIMITATION, ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY,
GOOD AND WORKMANLIKE PRODUCT OR SERVICE OR NON-INFRINGEMENT, RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT.

10.4         Limitation of Liability.  PEGASUS, ITS SUBSIDIARIES AND AFFILIATES
SHALL HAVE NO LIABILITY ARISING FROM OR RELATING TO (i) THE FAILURE OF THE
SERVICES TO OPERATE OR FUNCTION DUE TO APPLICATIONS, EQUIPMENT, SERVICES,
CONTENT OR NETWORKS PROVIDED BY CUSTOMER, AN AFFILIATE OR A THIRD PARTY NOT
ACTING AS PEGASUS’ AGENT; (ii) INTERRUPTIONS OF CUSTOMER’S OR ANY AFFILIATE’S
ACCESS TO THE SERVICES OR LOST OR ALTERED TRANSMISSIONS NOT CAUSED BY PEGASUS;
(iii) UNAUTHORIZED ACCESS TO OR THEFT, ALTERATION, LOSS OR DESTRUCTION BY ANY
THIRD PARTY OF CUSTOMER’S OR ANY AFFILIATE’S APPLICATIONS, CONTENT, DATA,
INFORMATION, NETWORKS OR SYSTEMS NOT CAUSED BY PEGASUS; (iv) DATA PROVIDED OR
ENTERED BY CUSTOMER, ANY AFFILIATE OR ANY THIRD PARTY (OTHER THAN ANY ERROR OR
OMISSION IN DATA CAUSED BY PEGASUS’, OR PEGASUS’ AGENTS’ OR SUBCONTRACTORS’,
ENTRY OF THAT DATA); OR (v) ANY GOOD OR SERVICE SUPPLIED TO CUSTOMER OR AN
AFFILIATE BY ANY THIRD PARTY THAT IS REFERRED BY PEGASUS OR THAT HAS A
HYPERLINK, ADVERTISEMENT OR OTHER PRESENCE ON ANY PAGE OR SCREEN DISPLAYED BY
PEGASUS.  EXCEPT FOR EACH PARTY’S INDEMNIFICATION AND CONFIDENTIALITY
OBLIGATIONS, AND PAYMENT OBLIGATIONS, IN NO EVENT WILL EITHER PARTY’S LIABILITY
UNDER THIS AGREEMENT EXCEED THE TOTAL FEES AND COSTS PAID BY CUSTOMER FOR THE
SERVICES DURING THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE DATE OF THE
CAUSE OF ACTION OR OCCURRENCE WHICH IS THE BASIS OF EITHER PARTY’S CLAIM AGAINST
THE OTHER PARTY.

10.5         No Consequential Damages.  EXCEPT FOR THE OBLIGATIONS SET FORTH
HEREIN PERTAINING TO CONFIDENTIALITY AND INDEMNIFICATION, IN NO EVENT WILL
EITHER PARTY, NOR ANY AFFILIATE, BE LIABLE FOR ANY PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN ANY ACTION ARISING FROM OR RELATED TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), INTENDED CONDUCT OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
DAMAGES RELATING TO THE LOSS OF PROFITS, INCOME OR GOODWILL, REGARDLESS OF
WHETHER SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

7


--------------------------------------------------------------------------------


11.0  MISCELLANEOUS

11.1         Mandatory Arbitration.  Deleted by agreement.

11.2         Law and Venue.   If any dispute between Pegasus and Customer arises
out of this Agreement, the parties agree that the laws of the State of New York,
USA shall control without reference to its conflict of laws principles.  In the
event Pegasus institutes any legal proceeding relating to this Agreement against
Customer, venue for such proceeding shall be in New York County, New York, and
in the event Customer institutes any legal proceeding relating to this Agreement
against Pegasus, venue for such proceeding shall be in Dallas County, Texas.

11.3         Compliance with Laws.  Each party shall fully comply with all
material laws, regulations and governmental orders applicable to their
performance of this Agreement, including without limitation those regarding
trade sanctions, export control, data protection and the processing of personal
data.  Notwithstanding anything to the contrary contained in this Agreement, in
no event shall either party or any of its affiliates be required to perform
hereunder to the extent that such party reasonably concludes that such
performance may violate any applicable law, regulation or governmental order.

11.4         Status of Parties.  This Agreement does not constitute a
partnership, joint venture, or similar arrangement between the parties, and
neither party nor any of their respective directors, officers, employees or
agents shall be deemed to be an agent, employee, or legal representative of the
other.  Neither party hereto is authorized by this Agreement to bind the other
or otherwise act in the name of or on behalf of the other.  Nothing in this
Agreement shall be construed to give any person or entity other than Pegasus and
Customer any legal or equitable right, remedy or claim in connection with or
arising from this Agreement.

11.5         Assignment.  This Agreement is not assignable by Pegasus or
Customer without the prior written consent of the other party, and such consent
may not be unreasonably withheld or delayed.  Notwithstanding the foregoing,
either party may assign this Agreement without consent in the event of a merger,
acquisition or sale of all or substantially all of its assets provided the
assignee unconditionally assumes the Agreement in writing.  Either party may
assign this Agreement or any part of the Services to any of its subsidiaries or
affiliates without the other party’s consent.  Any assignment of this Agreement
in violation of this section shall be void and unenforceable.  Notwithstanding
the foregoing, if a Pegasus Change in Control occurs, Customer may terminate
this Agreement with sixty (60) days prior written notice.  For purposes of this
provision, a “Pegasus Change in Control” means an event in which Pegasus becomes
controlled by, or an affiliate of, a Customer competitor.  For purposes of this
provision, “controlled by” means the possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, or
by contract).  For purposes of this provision, “Customer competitor” means
Amadeus Global Travel Distribution S.A., Sabre, Inc. (including Easy Sabre,
Travelocity, Site59 and GetThere), Hotels.com, Hotwire.com and Expedia Inc.
(including Travelscape) and all subsidiaries and affiliates of, and any
successor entity to, any of the foregoing

11.6         Notices.  All notices contemplated hereby must be in writing and
(a) personally delivered; (b) deposited in the mail, first-class, registered or
certified mail, return receipt re­quested, or similar service with postage
prepaid; or (c) sent by overnight courier service (for next business day
delivery if within the country of the sender or second business day delivery if
outside the country of the sender), shipping prepaid as follows (or to such
persons or addresses as any party may request by notice duly given hereunder):

If to Pegasus:

If to Customer:

Pegasus Solutions, Inc.

Orbitz Worldwide, LLC

8350 N. Central Expressway, Suite 1900

500 West Madison

Dallas, Texas 75206 USA

Chicago, IL  60661

Attn: Contract Notifications

Attn: Seth Brody

 

 

cc: General Counsel

      at the same address

cc: General Counsel,

      at the same address

 

Except as otherwise specified herein, notices will be deemed given and received
at the time of delivery or of

8


--------------------------------------------------------------------------------


refusal of delivery.

11.7         Entire Agreement; Controlling Language.  This Agreement, the
Service Schedules and any other attachments hereto constitute the entire
agreement between Pegasus and Customer with respect to the subject matter of
this Agreement and supersedes and replaces any and all other agreements and
represen­ta­tions, verbal or written, with respect thereto.  The Master Services
Agreement between Pegasus Solutions, Inc. and Cendant Travel Distribution
Services Group, Inc. (predecessor to Customer) dated August 8, 2005 and all
schedules thereto are hereby terminated. There are no representa­tions,
warranties or agreements made or relied upon by either party with respect to the
subject matter of this Agreement that are not set forth in this Agreement. This
Agreement (including the Service Schedules and any other attachments hereto) may
not be amended or modified other than by a written agreement executed by
Customer and Pegasus.  In the event of any conflict between the terms of this
Agreement and the terms of any Service Schedule, the terms of this Agreement
shall control.  This Agreement has been executed in the English language, which
shall be the controlling language with respect to this Agreement in all
respects.  Any translation of this Agreement into another language is for
convenience only and no such translation shall be binding against the parties
hereto.

11.8         Exclusive Agreement.  Deleted by agreement.

11.9         Successors and Assigns.  This Agreement shall be binding upon and
will inure to the benefit of the legal represen­tatives, successors and duly
authorized assigns of each party whether resulting from merger, acquisition,
reorganization or assignment pursuant to the terms hereof.

11.10       Execution; Retention.  This Agreement may be executed in
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement
enforceable against each party in accordance with its terms.  A signature
delivered by facsimile transmission shall be effective to bind the executing
party.  This Agreement may be retained or stored by either party solely in an
electronic format, and any reproduction of this Agreement by reliable means from
an electronic format shall be deemed an original.

11.11       Waiver.  Except as otherwise provided herein, the failure of a party
hereto to exercise any of its rights or to enforce any of the provisions of this
Agreement on any occasion shall not be a waiver of such right or provision, nor
affect the right of such party thereafter to enforce such right or provision.

11.12       Severability.  If any provision of this Agreement shall be held
illegal, invalid or unenforceable by a court of competent jurisdiction, in whole
or in part, such provision shall be deemed modified to the minimum extent
necessary to make it legal, valid and enforceable, and the legality, validity
and enforceability of the remaining provisions shall not be affected.

11.13       Insurance.  At no cost to Customer, Pegasus shall obtain and
maintain commercial general liability insurance from on or more companies having
an A.M. Best’s Rating of A-VII or better, which insurance will have minimum
limits of $2,000,000 bodily injury and property damage per occurrence; shall be
occurrence based; and shall include personal injury coverage.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

By:

/s/ Michael H. Kistner

 

 

By:

/s/ Seth Brody

 

 

 

 

 

 

 

 

Name:

Michael H. Kistner

 

 

Name:

Seth Brody

 

 

 

 

 

 

 

 

Title:

EVP & COO

 

 

Title:

VP/GM, Hospitality

 

 

9


--------------------------------------------------------------------------------


Commission Processing

Member Services Schedule

(ERTS)

This Commission Processing Member Services Schedule is attached to and a part of
the Master Services Agreement with the Effective Date of August 8, 2007, by and
between Pegasus Solutions, Inc. (“Pegasus”) and Orbitz Worldwide, LLC
(“Customer”).

1.                                       Definitions.  All capitalized terms
used in this Commission Processing Member Services Schedule but not defined
herein shall have the meanings set forth elsewhere in this Agreement.  In
addition, the following definitions shall apply for purposes of this Commission
Processing Member Services Schedule:

(a)          Commission Processing Member Services Schedule Effective Date
means   August 8, 2007, .

(b)          Commission means a payment owed to Customer for distribution
services provided by Customer, whether such payment is in the form of a
percentage commission or payment, payment of a flat fee or payment of an
incentive or override.

(c)          Commission Response means a record, other than a Participant
Commission Record, of the determination by a Commission payor of the amount due,
or of the amount paid by a Commission payor, to Customer for the sale of a
reservation by means of Customer’s services.

(d)          Electronic Reconciliation and Tracking is the trade name for
Pegasus’ services described in paragraph 3 of this Agreement

(e)          Member Commissions means an amount equal to the aggregate
Commissions received by Pegasus from all Participants, less any applicable fees
authorized by the Pricing Schedule and any applicable Taxes.

(f)           Member Commission Statement means a record of all Participant
Commission Records communicated to Pegasus with respect to a given payment of
Member Commissions.

(g)          Participant means an entity that is subject to an agreement
pursuant to which Pegasus processes such party’s payment of Commissions.

(h)          Participant Commission Record means a record (i) of the
determination by a Participant of the amount of one or more Commissions due to
Customer; and (ii) that is communicated to Pegasus by such Participant for
processing by Pegasus Commission Processing.

(i)           Payment Period means the period of time to which a payment of
Member Commissions relates.

(j)           Pegasus Commission Processing is the trade name for Pegasus’
services described in paragraph 2 of this Agreement

(k)          Underpayment means the payment to Pegasus by a Participant of funds
relating to Pegasus Commission Processing in an amount less than the amount
specified by Pegasus for such payment.

2.                                       Pegasus Commission Processing
Services.  Pegasus shall, on a weekly basis, or as otherwise agreed by the
parties:

(a)          consolidate by Participant those Participant Commission Records and
Commissions received by Pegasus with respect to the immediately preceding
Payment Period;

(b)          transmit to Customer the Member Commission Statement relating to
the immediately preceding Payment Period, provided that no Member Commission
Statement will be generated if no Member Commissions are paid; and

(c)          distribute to Customer, in the currency requested by Customer from
a list provided by Pegasus, the Member Commissions relating to the immediately
preceding Payment Period.

Notwithstanding paragraph 2(c) above, Pegasus shall have no obligation to pay to
Customer any amount relating to an Underpayment until Pegasus receives the
balance of the Underpayment from the relevant Participant.

1


--------------------------------------------------------------------------------


3.             Electronic Reconciliation and Tracking Services.  Pegasus agrees
to perform the following services with respect to all Commission payors:

(a)          enter into its Electronic Reconciliation and Tracking system the
following information received from Customer or third parties: (i) Commission
Responses received by Customer; (ii) Commission Responses received by Pegasus on
Customer’s behalf from travel suppliers that are not Participants; and (iii)
payments received by Customer from Commission payors;

(b)          match reservation information received by Pegasus from Customer to
reservation information received by Pegasus from Commission payors, and report
the Commission Responses that have been received by Pegasus and that relate to
such reservation information;

(c)          based upon information generated by the process described in
paragraph 3(b) above, track overdue Commissions on a continuing basis and
request payment of each overdue Commission for up to 180 days after the end of
the month to which the associated reservation relates;

(d)          provide reports to Customer setting forth, in detail and summary
form, the information used in or generated by the processes described in
paragraphs 3(a), 3(b) and 3(c) above;

(e)           provide monthly reporting for the top 15 brands on the percentage
of commissionable and non commissionable payments

(f)            provide monthly reporting on the payment match rate for
participants and non participants; and

(g)           provide a monthly payment transaction breakdown consisting of
commissionable, non commissionable, no shows and cancels as reported in the
monthly payment file.

4.             Customer’s Duties.  Customer shall:

(a)          except for merchant transactions, refrain from acting to circumvent
the processing of Commissions pursuant to this Commission Processing Member
Services Schedule unless otherwise agreed to between the parties;

(a)          provide Pegasus with all Customer ARC/IATA numbers, and promptly
notify Pegasus of additions and changes to, and deletions of, such numbers; and

(b)          provide to Pegasus no later than the fifth (5th) business day after
the end of each calendar month or as otherwise agreed by the parties (i) a file
containing all reservation information relating to such calendar month, such
file to designate each such reservation that is non-commissionable; and (ii) all
Commission Responses in the form of statements, copies of checks or other
mutually agreed verification of payments received directly by Customer from
Commission payors.

5.             Affiliates.  The parties agree that, in addition to Customer, (a)
Pegasus shall provide Pegasus Commission Processing and Electronic
Reconciliation and Tracking pursuant to this Agreement to those Affiliates that
are designated in writing by Customer for the provision of such services; and
(b) the terms of this Commission Processing Member Services Schedule shall be
applicable to each designated Affiliate and Customer shall use commercially
reasonable efforts to cause each designated Affiliate to observe and comply with
the same.  Customer  acknowledges that it has the  authority to direct Pegasus
to provide Pegasus Commission Processing and Electronic Reconciliation and
Tracking to each Affiliate designated by Customer for the provision of such
services.  Customer shall indemnify, defend and hold harmless Pegasus and its
subsidiaries, and the officers, directors employees and agents of the same, from
and against all losses, claims, liability, costs, damages, fines, and expenses
(including all reasonable legal costs) incurred or suffered by any of the
indemnified parties that arise out of or in connection with any claim that any
of Customer’s Affiliates did not elect to receive the Services hereunder from
Pegasus through Customer.

6.             Additional Terms.  No dispute between Customer and any Commission
payor concerning any Commission shall in any way affect or reduce the
obligations of Customer to abide by the terms of this Commission Processing
Member Services Schedule.  Customer shall, promptly after receiving notice from
Pegasus, repay to Pegasus any confirmed amounts paid in error to Customer
pursuant to this Commission Processing Member Services Schedule.  Customer
acknowledges that Pegasus incurs costs and risks in converting currency for the
benefit of Customer and agrees that Pegasus may include its standard margin or
markup in the exchange rate to cover these items.

2


--------------------------------------------------------------------------------


7.             Disclaimer.  Customer agrees that the services to be rendered by
Pegasus pursuant to this Commission Processing Member Services Schedule are
those of a clearinghouse only and, accordingly, (a) Pegasus’ obligation to make
payments to Customer is limited to the amount of Member Commissions actually
received by Pegasus, and (b) under no circumstances shall Pegasus be responsible
for collecting Commissions owed to Customer or for uncollected Commissions due
to Customer.

8.             Term.  This Commission Processing Member Services Schedule shall
be effective as of the Commission Processing Member Services Schedule Effective
Date and shall continue in effect for an initial term of three (3) year from
such date unless terminated earlier as provided in this Agreement.  The term of
this Commission Processing Member Services Schedule shall thereafter
automatically renew for additional, successive one (1) year terms unless either
party provides written notice to the other party of its intent to terminate this
Commission Processing Member Services Schedule at least ninety (90) days prior
to the expiration of the then current term.

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

By:

/s/ Michael H. Kistner

 

 

By:

/s/ Seth Brody

 

 

 

 

 

 

 

 

Name:

Michael H. Kistner

 

 

Name:

Seth Brody

 

 

 

 

 

 

 

 

Title:

EVP & COO

 

 

Title:

VP/GM, Hospitality

 

 

 

 

 

 

 

 

Date:

9/19/2007

 

 

Date:

9/21/07

 

 

3


--------------------------------------------------------------------------------


PRICING SCHEDULE

COMMISSION PROCESSING -

ERTS

This Pricing Schedule is attached to and a part of the Master Services Agreement
with the Effective Date of August 8, 2007, by and between Pegasus Solutions,
Inc. (Pegasus) and Orbitz Worldwide, LLC

1.             Definitions.  All capitalized terms used in this Pricing Schedule
but not defined herein shall have the meanings set forth elsewhere in this
Agreement.  In addition, the following definitions shall apply for purposes of
this Pricing Schedule:

(a)          Pricing Schedule Effective Date means August 8, 2007.

2.             Pegasus Commission Processing Services.  For Pegasus’ performance
of services pursuant to paragraph 2 of the Commission Processing Member Services
Schedule, Customer shall pay Pegasus a fee equal to (***) of the total
Commissions paid by Participants to Customer as set forth on the Member
Commission Statements.  Costs associated with tapes or diskettes and other
optional services, if any, requested by Customer shall be as agreed to in
writing between the parties.  Notwithstanding any other provision of this
Agreement, the fees and costs set forth in the preceding sentence, and any
Taxes, shall be deducted by Pegasus from the Commissions paid by Participants to
Customer.

3.             Electronic Reconciliation and Tracking Services.  For Pegasus’
performance of services pursuant to paragraph 3 of the Commission Processing
Member Services Schedule, Customer shall pay to Pegasus:

(a)          (***) of the total Commissions, with respect to which Pegasus
performed the service described in subparagraph
3(c) of the Commission Processing Member Services Schedule, paid by Participants
to Customer as set forth on the Member Commission Statements; plus

(b)          (***) of the total Commissions, with respect to which Pegasus
performed the service described in subparagraph
3(c) of the Commission Processing Member Services Schedule, paid by Commission
payors to Customer as set forth on the reports described in subparagraph 3(d) of
the Commission Processing Member Services Schedule (other than Member Commission
Statements).  (***); plus

(c)          (***) for each Commission Response received for Orbitz with respect
to which Pegasus performs the service described in subparagraph 3(a) of the
Commission Processing Member Services Schedule; provided that, if Customer fails
to provide Commission Responses as agreed by the parties, Customer shall pay
Pegasus an amount equal to the amount paid by Customer pursuant to this
subparagraph immediately prior to such failure.

All fees due pursuant to this paragraph shall be in addition to the fees and
costs set forth in the immediately preceding paragraph, if any, that are due
with respect to the subject Commissions.  Notwithstanding any other provision of
this Agreement, all fees due pursuant to this paragraph shall be deducted by
Pegasus from the Commissions paid by Participants to Customer.

4.             Renegotiation of Fees.  If (a) the number of commissionable
reservations set forth on three consecutive Member Commission Statements is less
than (***) of the total number of reservations set forth on such Member
Commission Statements, or (b) the average commission rate applicable to the
commissionable reservations set forth on three consecutive Member Commission
Statements is less than (***), then (y) Pegasus and Customer shall promptly
enter into good faith negotiations to amend the preceding paragraph of this
Pricing Schedule entitled “Pegasus Commission Processing Services” (and the
preceding paragraph entitled “Electronic Reconciliation and Tracking Services”,
if included in this Pricing Schedule) in a mutually agreeable manner; and (z) in
the absence of such an amendment, Pegasus shall have the right to terminate the
Commission Processing Member Services Schedule sixty (60) days after the
commencement of such negotiations.

5.             Professional Services Fees.

(a)          Implementation.  Waived.

(b)          Other Professional Services.  Customer shall pay fees to Pegasus
for Pegasus’

1


--------------------------------------------------------------------------------


performance of professional services (other than those relating to the
immediately preceding subparagraph (a)) as specified in the work order,
statement of work or similar document executed by Pegasus and Customer regarding
the professional services performed.

6.             Term.  This Pricing Schedule shall be effective as of the Pricing
Schedule Effective Date and shall continue in effect thereafter with respect to
each Service that Pegasus provides pursuant to this Agreement until such time as
this Pricing Schedule has been terminated or replaced with respect to such
Service.

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

By:

/s/ Michael H. Kistner

 

 

By:

/s/ Seth Brody

 

 

 

 

 

 

 

 

Name:

Michael H. Kistner

 

 

Print:

Seth Brody

 

 

 

 

 

 

 

 

Title:

EVP & COO

 

 

Title:

VP/GM, Hospitality

 

 

 

 

 

 

 

 

Date:

9/19/2007

 

 

Date:

9/21/07

 

 

2


--------------------------------------------------------------------------------


UltraDirect Services

Schedule

This UltraDirect Services Schedule is attached to and a part of the Master
Services Agreement with the Effective Date of August 8, 2007, by and between
Pegasus Solutions, Inc. (“Pegasus”) and Orbitz Worldwide, LLC (“Customer”).

1.             Definitions.  All capitalized terms used in this UltraDirect
Services Schedule but not defined herein shall have the meanings set forth
elsewhere in this Agreement.  In addition, the following definitions shall apply
for purposes of this UltraDirect Services Schedule:

(a)           UltraDirect Services Schedule Effective Date means August 8th,
2007.

(b)           Available means that (i) the Reservation Function transmits
Reservations Data materially in accordance with the terms of this UltraDirect
Services Schedule; and (ii) the Reservation Function is accessible from the
point at which the Pegasus data center local area network intersects with the
wide area networks over which Reservations Data are transmitted to the
Reservation Function pursuant to this UltraDirect Services Schedule. It is the
intent of both parties to work toward valid responses from the central
reservations systems represented.  Pegasus’ contribution will include the Best
Practices Certification initiative for CRS’s.

(c)           Customer’s Web Site means the Internet site(s) created, maintained
and hosted by or on behalf of Customer and its Affiliates with the following
address(es): Orbitz.com, CheapTickets.com, eBookers.com, RatestoGo.com,
HotelClub.com, Lodging.com, Asia-Hotels.com, Trip.com, and any successor or
replacement site(s) created, maintained and hosted by or on behalf of Customer
or its Affiliates as well as white label and affiliate distribution sites of the
foregoing.

(d)           Downtime is the amount of time during which the Reservation
Function is not Available, subject to the provisions of subparagraph 8(c) of
this UltraDirect Services Schedule.

(e)           Fees means those fees set forth in paragraphs 2 through 5 of the
UltraDirect Pricing Schedule to this Agreement.

(f)            Geo Search means functionality allowing an accessor of Customer’s
Web Site to receive, in response to a query, a list of the lodging
establishments whose information appears in the Online Distribution Database
that satisfy the following criteria: (i) a location described as either a
physical address or latitude and longitude; and (ii) a radial distance in miles
or kilometers specified from such location.

(g)           Geo Search Maps means functionality allowing an accessor of
Customer’s Services to request and view a map showing the lodging establishments
included in the Online Distribution Database in response to a Geo Search query.

(h)           Issue means a problem that causes a failure of, or a degradation
in, the operation of the Reservation Function or the Online Distribution
Database

(i)           Look to Book Ratio means the ratio of (i) the sum of Single
Property Availability Requests plus Multi-Property Availability Requests plus
Rate Plan Information Requests with respect to a particular time period, to (ii)
Total Reservations with respect to the same time period.

(j)           Maintenance Window means the following hours, subject to change
upon the agreement of Pegasus and Customer: (i) 10:00 p.m. to midnight, Mountain
Standard Time (North America), on each Friday; and (ii) 9:00 p.m. to midnight,
Mountain Standard Time (North America), on each Saturday.

(k)           Monitoring Application means an automated monitoring application
employed by Pegasus that generates test messages, causes such messages to be
transmitted throughout the technology infrastructure used by Pegasus to deliver
the Services and records the results of each transmission for later analysis.

(l)           Multi-Property Availability Request means a single request message
for rates and availability relating to two or more lodging properties that is
transmitted through the UltraDirect Interface pursuant to this UltraDirect
Services Schedule.

1


--------------------------------------------------------------------------------


(m)         Net Reservations means the number of reservations transmitted
through the UltraDirect Interface during a particular time period, less the
number of cancellations of reservations transmitted through the UltraDirect
Interface during the same time period.

(n)           Offensive Content means content that, is defamatory, obscene,
pornographic, gratuitously violent or otherwise offensive.

(o)          Online Distribution Database means a digital database of lodging
data and images created and maintained by or for Pegasus.

(p)          Onward Distributor means a party other than Pegasus, Customer or an
Affiliate that operates an electronic system that displays and transmits
Reservations Data which includes providers of metasearch or rate auditing
functionality (also known as crawlers) that have contractual relationships with
Customer.

(q)          Rate Plan Information Request means a single request message for
detailed information regarding a specified rate and room type that is
transmitted through the UltraDirect Interface pursuant to this UltraDirect
Services Schedule.

(r)           Reservations Data means reservation rate and availability
information, and information relating to the making, changing and canceling of
reservations.

(s)          Reservation Function means Pegasus-provided functionality that
transmits Reservations Data between reservation systems and other systems.

(t)           Response Time means the time elapsed from Customer’s submission of
a valid request to Pegasus’ return of response excluding time for respective CRS
response.

(u)          Scheduled Downtime means a period of time (i) during the
Maintenance Window, (ii) during which the Reservation Function is not Available,
and (iii) with respect to which Pegasus gives Customer notice in compliance with
subparagraph 8(d) of this UltraDirect Services Schedule.

(v)          CRS Scheduled Downtime means a period of time during which a
particular CRS is not Available, and with respect to which such CRS has given
Pegasus advance notice.

(w)          Single Property Availability Request means a single request message
for rates and availability relating to one lodging property that is transmitted
through the UltraDirect Interface pursuant to this UltraDirect Services
Schedule.

(x)            Total Looks means the sum of Single Property Availability
Requests plus Multi-Property Availability Requests plus Rate Plan Information
Requests with respect to a particular time period,

(y)           Total Reservations means the total number of reservation requests
transmitted through the UltraDirect Interface pursuant to this UltraDirect
Services Schedule.

(z)           UltraDirect Interface means an interface between: (i) Customer’s
Web Site and (ii) the Online Distribution Database and the Pegasus system(s)
performing the Reservation Function.

(aa)        UltraDirect Services means the services described in paragraph 2 of
this UltraDirect Services Schedule.

2.             UltraDirect Services.  Pegasus agrees to (a) provide Customer
with specifications for Customer’s use in creating and implementing the
UltraDirect Interface; (b) grant Customer’s Web Site access to the Online
Distribution Database and the Reservation Function through the UltraDirect
Interface created, implemented and maintained by Customer in conformity with
such specifications, for the purpose of permitting accessors of Customer’s Web
Site to view data residing in the Online Distribution Database and to transmit
and view Reservations Data; and (c) use commercially reasonable efforts to
support Customer’s implementation and maintenance of the UltraDirect Interface.

3.             Customer’s Duties.

(a) General.  The parties agree that as of the UltraDirect Services Schedule
Effective Date, the UltraDirect Interface has been created and implemented
between Pegasus and Customer. Customer shall (i) diligently maintain the
UltraDirect Interface in accordance with this UltraDirect Services Schedule;
(ii) be solely responsible for the creation of all necessary URL links from
Customer’s Web Site to the

2


--------------------------------------------------------------------------------


Online Distribution Database and the Reservation Function; and (iii) except as
expressly permitted under this Agreement, not permit the Online Distribution
Database, the Reservation Function or the UltraDirect Interface to be copied,
downloaded, hyperlinked or in any manner used or redistributed in whole or in
part except as expressly permitted by this Agreement.

(b)          Onward Distributors.  Except as set forth in this paragraph,
Customer shall not knowingly permit any third party access to or use of data
transmitted through the UltraDirect Interface other than end-user consumers who
access Customer’s Web Site or Affiliates.  An Affiliate may access or use of
data transmitted through the UltraDirect Interface, provided that any such
Affiliate shall be subject to the same terms and conditions as Customer.
 Notwithstanding the foregoing, Customer may permit Onward Distributors access
to and use of data transmitted through the UltraDirect Interface, subject to
Pegasus’ right to, upon sixty (60) days prior written notice to Customer,
prohibit such access and use by any Onward Distributor which Pegasus reasonably
determines is having a material impact on Pegasus’s systems and/or commercial
interests: provided that:

(i)                                      prior to permitting such access and use
by an Onward Distributor, Customer provides notice to such Onward Distributor
stating that (A) such data and the systems transmitting the same are the sole
and exclusive property of Pegasus, its licensors and/or the lodging
establishments whose information appears in the Online Distribution Database
(provided Pegasus need not be named); and (B) no right, title or interest of any
kind in such systems or data is granted by Pegasus to such Onward Distributor by
virtue of its access to and use of such data.  Pegasus agrees that the
requirements of this Section 3(a)(i) are met by provisions in Customer’s
agreements with its Onward Distributors which state that data is owned by “Third
Parties” and “Suppliers”, even if Pegasus is not specifically mentioned by name.

(ii)                                   Customer uses reasonable efforts to
terminate such access and use by any Onward Distributor that displays Offensive
Content on any electronic system maintained and hosted by or on behalf of such
Onward Distributor

(iii)                               In consideration of Pegasus’ agreement to
permit Onward Distributors access to and use of data transmitted through the
UltraDirect Interface, Customer hereby agrees to indemnify, defend and hold
harmless Pegasus, its directors, officers, employees, agents, successors and
assigns, from and against any and all liability and every loss, cost, damage,
claim, cause of action and expense (including reasonable attorneys’ fees) paid
or incurred by and one or more of them arising from or attributable to such
access or use by any Onward Distributor or a user of any Onward Distributor in
violation of the terms of this Agreement provided such loss, cost, damage,
claim, cause of action and expense is not attributable to Pegasus’ negligence or
misconduct (or that of Pegasus’ affiliates).

(c)        Bursting; Look to Book Ratio.

(i)            Methods to Reduce Ratio.  Each party shall (i) confer with the
other party in good faith regarding recommended methods for reducing the Look to
Book Ratio; and (ii) use commercially reasonable efforts to implement those
recommended methods that Pegasus and Customer agree in good faith are
practicable.  Pegasus shall continue to implement measures to improve system
stability.

(ii)           Excess Ratio.  If the Look to Book Ratio exceeds (***):1 with
respect to a calendar month then:

(a)           The Fees set forth in paragraph 3 of the UltraDirect Pricing
Schedule apply; and

(b)           Pegasus shall not be obligated to transmit Customer Reservations
Data during the calendar month immediately following such month to any central
reservation system to which the operator of such system has requested that
Customer Reservations Data not be transmitted, provided, however, that Pegasus
promptly notifies Customer of such request.

3


--------------------------------------------------------------------------------


4.             Use of Content.

(a)           Subject to the terms and conditions of this Agreement, Pegasus
hereby grants to Customer a non-exclusive, worldwide license during the term of
this UltraDirect Services Schedule to publicly display and transmit Online
Distribution Database content to an end user for the purpose of generating
Reservations Data to be transmitted through the Reservation Function.

(b)           Subject to the terms and conditions of this Agreement, Pegasus
hereby grants to Customer a non-exclusive, worldwide license during the term of
this UltraDirect Services Schedule to distribute Online Distribution Database
content to (i) its Affiliates, (ii) Onward Distributors in accordance with
Section 3(b),  and (iii) any other entity to which Pegasus consents in writing.

(c)           Subject to the terms and conditions of this Agreement, Pegasus
hereby grants to Customer a non-exclusive, worldwide license during the term of
this UltraDirect Services Schedule to reproduce, edit, promote, and create
derivative works of the content from the Online Distribution Database provided
such activity and use is limited to Customer and Affiliates. Customer may
combine such information and data with Customer’s own content.

(d)           Pegasus acknowledges and agrees that it will not obtain any right,
title or interest in the Reservations Data.

(e) If information from the Online Distribution Database regarding a lodging
establishment is provided to an accessor of Customer’s Web Site or an Onward
Distributor, Customer shall use reasonable efforts to ensure that such accessor
of Customer’s Web Site or Onward Distributor transmits Reservations Data
regarding such lodging establishment exclusively through the Reservation
Function, provided that Pegasus’ sole remedy for a breach of this Section 4
shall be to terminate this Schedule upon thirty (30) days’ prior notice to
Customer.

(f) Pegasus shall provide Customer with the Online Distribution Database content
translated into language other than English where Pegasus has such translations
available.

5.             Offensive Content.  Pegasus may immediately terminate the
provision of UltraDirect Services to Customer for any period of time during
which Customer’s Web Site, or any electronic system maintained and hosted by or
on behalf of an Onward Distributor with access to and use of data transmitted
through the UltraDirect Interface, displays any Offensive Content. 
Notwithstanding the foregoing, before Pegasus exercises its termination right
set forth in the preceding sentence, Pegasus shall first afford Customer the
opportunity to remove such Offensive Content within twenty-four (24) hours after
receiving written notice from Pegasus.

6.             Data Transmission.  The transmission of data between Customer’s
Web Site and the UltraDirect Interface shall occur by such means as are mutually
agreed by Customer and Pegasus.

7.             Online Distribution Database Download.  Pegasus agrees to allow
Customer, and Customer agrees to perform, a complete download to Customer’s Web
Site of all property-descriptive information in the Online Distribution
Database, such download to occur on a date mutually agreed by Customer and
Pegasus, but not occur after the 5th day of each month. Pegasus agrees to allow,
and Customer agrees to perform, on a daily basis thereafter one (1) download to
Customer’s Web Site of any property-descriptive information in the Online
Distribution Database that has been modified since the last download.  Customer
further agrees to make a good faith effort to make modified property-descriptive
information accessible to accessors of Customer’s Web Site within two (2)
business days of Customer’s download of the same.  Customer shall not permit
information downloaded pursuant to this paragraph to be further downloaded to
any third party system and shall not distribute such information to any third
party in any tangible medium.  Upon the earlier of the termination of this
UltraDirect Services Schedule or such time as Customer ceases to perform
downloads as provided above, Customer shall promptly delete from its systems all
information downloaded pursuant to this paragraph which is not publicly
available elsewhere and shall promptly destroy or return to Pegasus all physical
copies of any such information.  Upon Pegasus’ request, Customer shall certify
to Pegasus any such deletion, destruction and return within five business days
of receipt of such request.

8.             Downtime.

(a)          Downtime Service Level.  Downtime during each calendar month as a
percentage of all time during such calendar month will not exceed three-tenths
percent (0.3%) (“Downtime Commitment”). Customer’s sole and exclusive remedy if
Downtime exceeds the Downtime Commitment is set out in Section 5 of the Pricing
Schedule.

4


--------------------------------------------------------------------------------


(b)          Downtime Measurement.  The amount of Downtime during any period
will be determined by reference to the results recorded by the Monitoring
Application and agreed upon by Pegasus and Customer (agreement not to be
unreasonably withheld by either party).  Downtime end times will be demarked by
written (email) notification by Pegasus to Customer.

(c)          Downtime Exclusions.  Downtime shall not include any time during
which the Reservation Function is not Available due to:

(i)                                 up to four (4) hours of Scheduled Downtime
per calendar month

(ii)                              acts or omissions of any party other than
Pegasus or Pegasus’ vendors and agents;

(iii)                           hardware, software, networks, equipment or
interfaces other than those provided or managed by Pegasus or Pegasus’ vendors
and agents;

(iv)                          third-party service providers other than Pegasus’
vendors and agents;

(v)                             any other equipment, applications or components
not directly managed or controlled by Pegasus or Pegasus’ vendors and agents; or

(vi)          one or more of the causes listed in Section 7.2 of the Master
Services Agreement.

(d)          Notice by Pegasus of Scheduled Downtime.  Pegasus will give notice
of Scheduled Downtime to Customer by
e-mail or such other means as mutually agreed by Customer and Pegasus.  In
addition, Pegasus will give notice of CRS Scheduled downtime to Customer by
e-mail or such other means as mutually agreed by Customer and Pegasus, to the
extent Customer obtains written permission from such CRS for Pegasus to provide
such notice.  Such notice will be given by Pegasus to the individual designated
by Customer for the receipt of such notices and will be given no less than five
(5) calendar days prior to the commencement of the subject Scheduled Downtime
provided Pegasus is informed prior to five (5) calendar days.  Any such notice
given by Pegasus will include the date and time of commencement of the subject
Scheduled Downtime and an estimate of the duration of the subject Scheduled
Downtime.

(e)          Notice by Customer of Scheduled Outage.  The parties acknowledge
and agree that Pegasus could interpret the cessation of activity though the
UltraDirect Interface from Customer’s Web Site as an Issue requiring action by
Pegasus pursuant to paragraph 9 below.  Consequently, Customer agrees to use
commercially reasonable efforts to provide Pegasus prior notice, by e-mail or
such other means as mutually agreed by Customer and Pegasus, of any plan by
Customer to make Customer’s Web Site unavailable to transmit Reservations Data
to, or to receive transmissions of Reservations Data from, the Reservation
Function for any period of time.  Any such notice given by Customer will include
the date and time of commencement of the subject unavailability and an estimate
of the duration of the subject unavailability.

(f)           Event of Default.  Nothing contained in paragraph 8(a) above shall
be interpreted to limit the rights and remedies of Customer in the case of an
Event of Default, as such term is defined in Section 7.0 of Master Services
Agreement.

9.             Response Time Commitment.  The following table sets forth
percentage of responses (all request types) that must be received within the
associated time limit (excluding requests submitted during Scheduled Platform
Maintenance):

Percentage of
Responses

 

Response Time

100

%

10 seconds

95

%

5 seconds

90

%

3 seconds

 

(a)                                  Pegasus will provide an xml request that
will return a consistent result that will allow Customer to verify that the
Pegasus electronic distribution environment is available and able to perform
requested work.   The Customer test request through this monitor will also test
the Response Time

5


--------------------------------------------------------------------------------


of the transaction.  Pegasus will have the same (or similar) monitoring
capability local to their systems and will provide Customer access to the
monitor’s results in near real-time via a portal.

(b)                                 For any calendar month in which the Response
Times do not meet any or all of the thresholds outlined above, then the Net
Reservation Fees payable by Pegasus to Customer pursuant to paragraph 2 of the
UltraDirect Pricing Schedule with respect to each Net Reservation processed
during such month shall be increased in accordance with the following table:

 

 

Potential Result Sets

100% within 10 seconds

 

X

 

X

 

X

 

X

 

 

 

 

 

 

95% within 5 seconds

 

X

 

X

 

 

 

 

 

X

 

 

 

 

90% within 3 seconds

 

X

 

 

 

X

 

 

 

X

 

X

 

 

Addition to Net Reservation fee

 

(***)

 

(***)

 

(***)

 

(***)

 

(***)

 

(***)

 

(***)

 

Note:  “X” denotes meeting requirement

10.           Issue Resolution.

(a)           Severity Level Description.  The following table sets forth the
criteria by which Customer will determine the appropriate classification for
each Issue identified by or reported to Pegasus:

Severity Level

 

Description

1
Emergency

 

Reservation Function not Available (other than during Scheduled Downtime); or
severe impact to Customer business operations; or potential for significant
Customer loss of revenue

 

 

 

2
High

 

Significant impact to Customer business operations; or significant impact to
Customer’s use of the Reservation Function and absence of a work-around

 

 

 

3
Medium

 

Significant impact to Customer’s use of the Reservation Function but a
work-around exists

 

 

 

4
Low

 

Any Issue that is not appropriately classified as Severity 1, 2 or 3

 

(b)           Issue Resolution Procedures.  The following table sets forth (i)
the time periods within which Pegasus will communicate with Customer (by
telephone or electronic means) with respect to each Issue reported to Pegasus;
and (ii) Pegasus’ commitments to resolve, or mitigate the effects of, such 
Issue:

Severity Level

 

Communication

 

Resolution or Mitigation

1
Emergency

 

Pegasus will contact Customer within thirty (30) minutes of receiving the
initial report of the Issue, and will update Customer every thirty (30) minutes
thereafter until the Issue is resolved.

 

Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within two (2) hours of
Pegasus’ receipt of the initial report of such Issue.

 

 

 

 

 

 

 

 

 

Within five (5) business days of resolution, Pegasus will deliver to Orbitz a
written analysis detailing the causes of the Issue.

 

 

 

 

 

2
High

 

Pegasus will contact Customer within sixty (60) minutes of receiving the initial
report of the Issue, and will update Customer every sixty (60) minutes until the
Issue is resolved.

 

Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within six (6) hours of
Pegasus’ receipt of the initial report of such Issue.

 

6


--------------------------------------------------------------------------------


 

 

 

 

 

Within five (5) business days of resolution, Pegasus will deliver to Orbitz a
written analysis detailing the causes of the Issue.

 

 

 

 

 

3
Medium

 

Pegasus will contact Customer: (i) on the same business day if the initial
report is received during normal business hours and Pegasus is able to respond
on the same business day or (ii) the next business day of receiving the initial
report of the Issue if Pegasus is unable to resolve on the same business day.
Pegasus will update Customer daily thereafter until the Issue is resolved.

 

Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within five (5) business
days of Pegasus’ receipt of the initial report of such Issue.

 

 

 

 

 

4
Low

 

Pegasus will contact Customer within three (3) business days of receiving the
initial report of the Issue.

 

Pegasus will resolve the Issue or implement a work-around for the Issue that
effectively mitigates the effects of the Issue within ten (10) business days of
Pegasus’ receipt of the initial report of such issue.

 

(c)         Conditions to Pegasus’ Obligations.  Pegasus’ performance of the
obligations set forth in the preceding subparagraph 9(b) with respect to an
Issue are conditioned upon  (i Customer taking such reasonable actions within
its control as are required to resolve or mitigate the Issue, as applicable;
(ii) with respect to a Severity Level 1 Issue, Customer committing personnel and
corporate resources as reasonably  necessary and without regard to normal
business hours to assist Pegasus so that Pegasus can promptly research and
resolve the Issue; and (iii) with respect to a Severity Level 2 or a Severity
Level 3 Issue, Customer committing personnel and corporate resources as 
reasonably necessary during normal business hours to assist Pegasus so that
Pegasus can promptly research and resolve or mitigate the Issue, as applicable

11.           Time Period Targets.

(a)           Implementation.  Pegasus and Customer will each use commercially
reasonable efforts to implement the UltraDirect Services for any affiliates of
Customer that wish to receive to receive the Services hereunder within
forty-five (45) business days of the UltraDirect Services Schedule Effective
Date, subject to the provisions of the governing plan and schedule of
implementation and to the performance of all necessary actions by any third
party.

(b)           Professional Services.  Pegasus will use commercially reasonable
efforts to provide to Customer, within ten (10) business days of Customer’s
request for services to be performed by Pegasus’ Professional Services group, an
estimated schedule for, and the estimated total cost of, the requested services.

12.                                 Term.  This UltraDirect Services Schedule
shall be effective as of the UltraDirect Services Schedule Effective Date and
shall continue in effect for an initial term of  two (2) years from such date
unless terminated earlier as provided in this Agreement.  The term of this
UltraDirect Services Schedule shall thereafter automatically renew for
additional, successive ninety (90) day terms unless either party provides
written notice to the other party of its intent to terminate this UltraDirect
Services Schedule at least ninety (90) days prior to the expiration of the
then-current term.

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

By:

/s/ Michael H. Kistner

 

 

By:

/s/ Seth Brody

 

 

 

 

 

 

 

 

Name:

Michael H. Kistner

 

 

Print:

Seth Brody

 

 

 

 

 

 

 

 

Title:

EVP & COO

 

 

Title:

VP/GM, Hospitality

 

 

7


--------------------------------------------------------------------------------


PRICING SCHEDULE

(ULTRADIRECT)

This Pricing Schedule is attached to and a part of the Master Services Agreement
with the Effective Date of August 8th, 2007, by and between Pegasus Solutions,
Inc. (“Pegasus”) and Orbitz Worldwide, LLC (“Customer”).

1.             Definitions.  All capitalized terms used in this Pricing Schedule
but not defined herein shall have the meanings set forth elsewhere in this
Agreement.  In addition, the following definitions shall apply for purposes of
this Pricing Schedule:

(a)                                  Pricing Schedule Effective Date means
August 8th 2007.

(b)                                 Billing Period means the period of time to
which a billing statement issued by Pegasus relates.

(c)           Measured Downtime means the actual measured Downtime (as defined
in the UltraDirect Services Schedule) in any calendar month.

(d)           UltraDirect Net Reservations means the number of reservations
transmitted through the UltraDirect Interface (as defined in the UltraDirect
Services Schedule) during a particular time period, less the number of
cancellations of reservations transmitted through the UltraDirect Interface
during the same time period.

2.                                       (a)           UltraDirect Net
Reservation Fee.  Pegasus shall pay a Net Reservation Fee for each Net
Reservation processed during that calendar month as follows:

Net Reservations

 

8/8/07 to 12/31/07 Fee
Fee for each Net Reservations
(pricing starts from first Net
Reservation)

Less than or equal to 25,000

 

(***)

25,001-50,000

 

(***)

50,001-100,000

 

(***)

100,001-150,000

 

(***)

150,001-200,000

 

(***)

More than 200,000

 

(***)

 

Net Reservations

 

1/1/2008 to 8/8/2009 Fee for each
Net Reservations (pricing starts
from first Net Reservation)

Less than 125,000

 

(***)

125,000-150,000

 

(***)

150,001-200,000

 

(***)

More than 200,000

 

(***)

 

(b)           UltraDirect Premium Net Reservation Fee.    Each month of the
Term, for each Net Reservation after Net Reservation (***) (“Premium Net
Reservation”), Pegasus shall pay Customer an additional fee of (***) per each
such Premium Net Reservation.

3.             Infrastructure Support Fee.

(a)          During the period from August 8, 2007 through December 31, 2007,
for any calendar month in which the Look to Book Ratio as specified in paragraph
3(d) of the UltraDirect Services Schedule exceeds 1,000:1, then the Net
Reservation fee payable by Pegasus to Customer pursuant to paragraph 2 above
with respect to each Net Reservation processed during such month shall be
reduced in accordance with the following table:

1


--------------------------------------------------------------------------------


 

Look to Book Ratio

 

Reduction in Net Reservation Fee
Payable by Pegasus to Customer
(Effective Date through
December 31, 2007)

1,001:1 but not more than 1,300:1

 

(***)

1,301:1 but not more than 1,600:1

 

(***)

More than 1,600:1

 

(***)

 

If after applying the reduction to the Net Reservation Fee payable by Pegasus as
set forth above results in a negative amount payable by Pegasus (“Excess
Amount”) for that calendar month,  then such Excess Amount shall be applied to
reduce/offset any other amounts owed by Pegasus to Customer under this Agreement
including, but not limited to, any service level credits; provided, however, if
there is no such other amount owed by Pegasus to Customer then such Excess
Amount will be carried over and applied to reduce any Net Reservation Fees or
other fees payable by Pegasus to Customer under this Agreement for the following
calendar month and each calendar month thereafter as long an any Excess Amount
remains.

(b)         Beginning January 1, 2008, if the Look to Book Ratio for a calendar
month is greater than (***):1, Customer will pay Pegasus an Infrastructure
Support Fee with respect to that calendar month equal to the product of (A)
(i)Total Looks minus (ii) the product of Net Reservations during that calendar
month multiplied by (***); times (B) (***).    [(Total Looks- (Net Reservations
x (***))) x (***)].

4.             Online Distribution Database Download Fee.  If Customer chooses
to download to Customer’s Web Site information in the Online Distribution
Database pursuant to paragraph 7 of the UltraDirect Services Schedule, Customer
shall pay to Pegasus a monthly fee as follows:

Net Reservations

 

ODD Download Fee

75,000 and greater

 

(***) per month

Less than 75,000

 

(***) per month

 

5.             Service Level Credit//Incentive.

(a)          Beginning January 1, 2008, if Measured Downtime is below the
Downtime Commitment (as defined in Section 8(a) of the UltraDirect Services
Schedule), Customer will pay Pegasus a fee (“Service Level Incentive Fee”) equal
to the product of (i) the quotient (rounded down to the nearest integer) of (A)
Downtime Commitment minus (B) Measured Downtime; divided by (C) (***);
multiplied by (ii) the product of (***) times Net Reservations attributable to
that calendar month. [(Downtime Commitment — Measure Downtime)/(***)) X ((***) X
Net Reservations)].  Notwithstanding the foregoing, if the Measured Downtime
exceeds 0.10%, Pegasus will not be entitled to a Service Level Incentive Fee.

(b)         For the period from August 8, 2007 through December 31, 2007, if
Pegasus is unable to achieve a level of 99.8% Availability of the Reservation
Function during each calendar month as a percentage of all time during such
calendar month,  Pegasus shall, as Customer’s sole and exclusive remedy for such
violation, pay to Customer in the following calendar month a fee calculated in
accordance with the following table:

2


--------------------------------------------------------------------------------


 

Availability of the Reservation Function During Each Calendar Month

 

Service Level Fee Payable
by Pegasus to Customer
(8/18 through 12/31/07)

99.79% - 99.75%

 

(***) per Net Reservation

99.74% - 99.70%

 

(***) per Net Reservation

99.69% - 99.60%

 

(***) per Net Reservation

99.59% - 99.50%

 

(***) per Net Reservation

99.49% - 99.40%

 

(***) per Net Reservation

99.39% - 99.01%

 

(***) per Net Reservation

99.00% - below

 

(***) per Net Reservation

 

In the event Customer owes Pegasus any amounts under this Agreement, Pegasus
will offset/credit the Service Level Fees specified above payable by Pegasus
against any such amounts owed to Pegasus by Customer.

(c)          Beginning January 1, 2008, if Measured Downtime exceeds the
Downtime Commitment, Pegasus will pay Customer a fee (“Service Level Credit
Fee”) equal to the lesser of:

i.                 The product of (i) (A) Measured Downtime minus (B) Downtime
Commitment; divided by (C) (***); multiplied by (ii) the product of (***) times
Net Reservations attributable to that calendar month [(Measured Downtime —
Downtime Commitment)/(***)) X ((***) X Net Reservations)]; OR

ii.              The product of (i) (***) times (ii) Net Reservations
attributable to that calendar month/ [(***) X Net Reservations].

In the event Customer owes Pegasus any amounts under this Agreement, Pegasus
will offset/credit the Service Level Credit Fee specified above payable by
Pegasus against any such amounts owed to Pegasus by Customer, provided that
Pegasus provides Customer a report showing complete and accurate details and
calculation of the amounts payable by Pegasus and the amounts being offset
hereunder.

6.             Geo Search and Geo Search Map Fees.

(a)           Annual License Fee.  If during any calendar year Customer utilizes
the Geo Search or Geo Search Maps functionality or an accessor of Customer’s Web
Site transmits a Geo Search or Geo Search Map request, Customer shall pay to
Pegasus an annual mapping license fee of (***).

(b)           Per Use Fee.  Customer shall pay to Pegasus a fee with respect to
each Billing Period equal to the product of (i) the sum during such Billing
Period of the number of transmissions from Customer’s Web Site of (A) Geo Search
requests, plus (B) Geo Search Map requests, plus (C) requests to (1) pan, (2)
zoom in, (3) zoom out, (4) move up, (5) move down, (6) move right or (7) move
left while viewing the response to any Geo Search Map request; multiplied by
(ii) (***).

(c)           Change in Fees.  If the per transmission amount charged to Pegasus
by the third party vendor of the Geo Search and Geo Search Maps functionality is
increased, the fee paid by Customer pursuant to paragraph 5(b) above shall be
increased by the same amount.

(d)           Definitions.  For purposes of this paragraph, “Geo Search”, “Geo
Search Maps” and “Customer’s Web Site” have the meanings set forth in the
UltraDirect Services Schedule.

7.             Professional Services Fees.

(a)           Implementation.  Customer shall pay to Pegasus a fee of (***) for
Pegasus’ implementation of the Services in accordance with the plan and schedule
of implementation mutually agreed by the parties.  Such fee shall become due and
payable from Customer to Pegasus on the Pricing Schedule Effective Date.

(b)           Other Professional Services.  Customer shall pay fees to Pegasus
for Pegasus’

3


--------------------------------------------------------------------------------


performance of professional services (other than those relating to the
immediately preceding subparagraph) at Pegasus’ then-standard hourly rate for
such technical and/or professional services (not to exceed (***) per hour) as
specified in the work order, statement of work or similar document executed by
Pegasus and Customer regarding the professional services performed..

8.                                     Competitive Pricing.  At all times during
the term of this Pricing Schedule, Pegasus shall provide the Services pursuant
to the UltraDirect Services Schedule to Customer on pricing terms at least as
favorable as the pricing terms applicable for the same services based on the
same scope and scale of the delivery of such services (e.g., considering any
minimum revenue commitments to Pegasus or its affiliates, contract term and
bundled pricing) provided by Pegasus to any Competitor of Customer.  For
purposes hereof, “Competitor” shall mean an organization that provides online
travel services.

9.               Term.  This Pricing Schedule shall be effective as of the
Pricing Schedule Effective Date and shall continue in effect thereafter with
respect to each Service that Pegasus provides pursuant to this Agreement until
such time as this Pricing Schedule has been terminated or replaced with respect
to such Service.

10.         (***)

11.         Assumptions.   The parties acknowledge that the commercial terms of
this UltraDirect Pricing Schedule were negotiated based on Customer’s
distribution mix as of the Pricing Schedule Effective Date.   In the event the
distribution mix materially changes, the parties agree to conduct good faith
negotiations for new commercial terms.

PEGASUS SOLUTIONS, INC.

 

ORBITZ WORLDWIDE, LLC

 

 

 

By:

/s/ Michael H. Kistner

 

 

By:

/s/ Seth Brody

 

 

 

 

 

 

 

 

Name:

Michael H. Kistner

 

 

Print:

Seth Brody

 

 

 

 

 

 

 

 

Title:

COO

 

 

Title:

VP/GM, Hospitality

 

 

4


--------------------------------------------------------------------------------